Citation Nr: 0022978	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  93-24 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.  This appeal arises from a rating decision of 
the San Juan, Commonwealth of Puerto Rico Department of 
Veterans Affairs (VA) Regional Office (RO), that declined to 
reopen the previously denied claim for entitlement to service 
connection for conjunctivitis.

This claim was remanded in October 1995 for further 
development, including the procurement of service medical 
records arising from the veteran's service in the U.S. Army 
Reserve.

A review of the record shows that the RO attempted to obtain 
these records, to no avail.  A representative from the 
Department of the Army, Headquarters, 65th Army Reserve at 
Fort Buchanan, Puerto Rico, stated that the veteran was not 
an active reservist and that his records had been transferred 
to the National Personnel Records Center (NPRC).  The RO 
further requested available service medical records from the 
NPRC, providing additional information about the dates the 
veteran had been in the Reserve and the units to which he had 
been assigned in July 1999.  NPRC responded that the 
veteran's records may have been destroyed in a fire and 
requested all dates of active duty.  The RO requested the 
veteran fill out a VA Form 13075, Questionnaire about 
Military Service.  The veteran responded by submitting copies 
of service personnel records.  The RO notified the veteran 
that these records established that the veteran had served in 
the Reserves, but did not identify periods of active duty or 
active duty for training.  In March 2000, the RO received VA 
Form 13075, which the veteran had filled out.  However, while 
the veteran identified the unit with which he had served on 
active duty and the dates he has served as a reservist, he 
did not identify the specific dates he had served on active 
duty for training or active duty as a reservist, and the 
specific units he had then served with.  The Board notes that 
service medical records from the veteran's period of active 
service-which predated his reserve service-are of record.

Considering the foregoing, the Board finds that the RO has 
complied with the terms of the October 1995 remand, to the 
extent possible.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
of conjunctivitis in a June 1980 rating decision, of which 
notice was given by letter dated June 16, 1980.  The 
appellant did not appeal this decision.

2.  The evidence associated with the claims file subsequent 
to the June 1980 rating decision does not bear directly and 
substantially on the specific matter under consideration, is 
cumulative of evidence previously of record, and by itself 
and in connection with the evidence previously assembled is 
not so significant that it must be considered to decide 
fairly the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's June 1980 decision that denied service 
connection for conjunctivitis is final.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  Evidence received subsequent to the RO's June 1980 
decision is not new and material; thus, the requirements to 
reopen the claim for service connection for conjunctivitis 
have not been met.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, a June 1980 rating decision denied service 
connection for conjunctivitis.  The RO's reasoning was that, 
although service medical records reflect that the veteran was 
treated in service for acute, infectious conjunctivitis, 
organism undetermined, the condition was acute and 
transitory, and the report of medical examination at 
separation revealed no indication of any residuals.  
Moreover, the veteran did not present medical evidence that 
any current disability of conjunctivitis was causally related 
to his active service.  Thus, the medical evidence did not 
establish that the veteran had conjunctivitis that was 
causally related to his active service.  The veteran was 
notified of the June 1980 decision by a letter dated June 16, 
1980.  

As the June 1980 decision is final, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or re-adjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bear directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.

Pertinent evidence associated with the claims file since the 
RO's January 1991 decision includes:  (1) the veteran's 
statements; (2) service medical and personnel records; (3) VA 
outpatient treatment records; and (3) private medical 
statement.

The veteran's statements subsequent to the June 1980 rating 
decision are new only in the sense that they were not of 
record at the time of the June 1980 decision.  However, they 
are cumulative in that they comprise re-statements of the 
argument he has made previously, including in November 1979 
claim and the summary of inservice treatment he submitted 
with another, earlier, claim for service connection of other 
disabilities.  These statements-that he was treated for 
conjunctivitis in service-are thus not new.

The Board notes that the veteran stated he had served on 
inactive duty as a reservist and that he was subject to 
periodic medical examination.  As noted above, in the 
Introduction, the RO made numerous attempts to obtain these 
records, to no avail.  Nonetheless, the veteran has not 
averred that he suffered an injury during inactive service, 
or a disease or injury during active duty as a reservist or 
active duty for training that resulted in any currently 
diagnosed eye condition, including conjunctivitis.  Rather, 
the veteran has consistently alleged he was treated for 
conjunctivitis during his period of active duty.  The Board 
notes that these records are present in the claims file and 
that they contain the April 1953 entry describing treatment 
for conjunctivitis.  Moreover, as noted above, these 
documents were of record and considered in the June 1980 
rating decision.  Hence, the Board finds that the veteran's 
statements concerning his service as a reservist are not new.

Similarly, service medical records obtained pursuant to the 
October 1995 remand are merely the original documents, copies 
of which were of record and considered in the June 1980 
rating decision.  These documents are thus not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

In contrast, service personnel records, VA treatment records, 
and the private medical statement and private medical 
evidence submitted subsequent to the June 1980 RO decision 
are new.  These documents were not of record at the time of 
the June 1980 decision.  Nonetheless, these documents are not 
material.  They do not bear directly and substantially upon 
the specific matter under consideration because they do not 
include competent evidence that tends to establish that the 
veteran is diagnosed with or being treated for conjunctivitis 
that is causally related to his active service.  Rather, 
service personnel records reflect the veteran's participation 
in the U.S. Army Reserve.  These documents contain no medical 
evidence or indication of treatment for conjunctivitis 
related to his active service.  VA treatment records reflect 
treatment for other conditions including glaucoma, vision 
correction, rotator cuff injury in the left shoulder, and a 
sebaceous cyst.  And, while the private medical statement, 
proffered by Carlos Tartak, M.D., Ophthalmologist and dated 
in March 1993, shows that the veteran is diagnosed with 
conjunctivitis, the physician nowhere states that the 
veteran's current eye condition is causally related to the 
condition he was treated for during active service, or to any 
other injury or disease during active service.  Absent 
medical evidence, findings, or an opinion establishing that 
the veteran's current conjunctivitis is causally related to 
the condition for which he was treated during active service, 
or to any other injury or disease during active service, this 
evidence is not material.  Hence, by itself and in connection 
with evidence previously assembled, it cannot be so 
significant that it must be considered to decide fairly the 
merits of the claim.

The veteran has presented no evidence since the June 1980 RO 
decision, beyond his own assertions, that he has been 
diagnosed with conjunctivitis that is the result of his 
active service.  As the veteran is a layperson without 
medical training and expertise, his statements alone cannot 
be relied upon to defeat the bases of the RO's June 1980 
denial.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim to reopen the claim of entitlement to 
service connection for conjunctivitis.  The RO's June 1980 
decision remains final and is not reopened.  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran and his representative of the elements 
necessary to reopen his previously denied claim, and to 
explain why his current attempt to reopen his claim fails.  
Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the previously denied claim for service 
connection for conjunctivitis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

